Citation Nr: 1019762	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active military service from February 1970 to 
March 1972.  He also had periods of service in the Army 
National Guard.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from July 2005 and August 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In the July 2005 
decision, the RO denied the Veteran's claim for service 
connection for posttraumatic stress disorder (PTSD).  In the 
August 2006 decision, the RO denied the Veteran's claims for 
service connection for a heart disability and hypertension on 
a direct basis.  The RO also adjudicated the latter two 
claims on a secondary basis in a February 2007 statement of 
the case, finding in part that because the Veteran was not 
service connected for PTSD, he could not receive service 
connection for a heart disability or hypertension on a 
secondary basis to PTSD.  The Veteran perfected an appeal, 
and in September 2008 the Board remanded the case for further 
evidentiary development and adjudication.  Thereafter, the 
Appeals Management Center (AMC) re-adjudicated the Veteran's 
claims in December 2009.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing in April 
2008.  A transcript of the hearing has been associated with 
the Veteran's claims file.

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for PSTD and for 
hypertension and a heart disability as secondary to PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

The Veteran is seeking service connection for PTSD and 
service connection for a heart disability and hypertension as 
secondary to the claimed PTSD.  The Veteran has argued in his 
September 2006 notice of disagreement, in his April 2007 VA 
Form 9 (Appeal to Board of Veterans' Appeals), and at his 
April 2008 hearing testimony that a heart disability and 
hypertension are due to the claimed PTSD.

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  Secondary service 
connection may be granted for disability that is proximately 
due to or the result of service-connected disability.  See 38 
C.F.R. § 3.310(a).  

The Veteran has contended that he has PTSD as a result of 
multiple stressors, including a firefight during an enemy 
attack on his base in which a friend of the Veteran "got his 
leg shot off" within hearing of the Veteran.  The RO 
previously denied the Veteran's claim on the basis that it 
was unable to verify his claimed in-service stressors.  The 
RO also denied the Veteran's claims for service connection 
for a heart disability and hypertension on a direct basis, 
finding that no such disability was manifested in service, 
and on a secondary basis, finding that because the Veteran 
was not service connected for PTSD, the Veteran was not 
entitled to service connection for a heart disability or 
hypertension secondary to PTSD. 

A review of the Veteran's personnel records (DA Form 20) 
confirms that he was deployed to "USARPAC-Vietnam" from 
June 1971 through March 1972, and his unit is identified as 
the Command Air Company.  The Veteran has further stated that 
he was assigned to the 165th Aviation Group, part of the 
First Aviation Brigade, which was stationed at Long Binh, 
Vietnam.  A review of the Veteran's DD-Form 214 (Armed Forces 
of the United States Report of Transfer or Discharge) 
reflects that his Military Occupational Specialty (MOS) was 
"Track Vehicle Mechanic" and shows that he received the 
Vietnam Service Medal and the Vietnam Campaign Medal with 60 
Device for his service in Vietnam.  

With regard to his claimed in-service stressors, the Veteran 
reported at his April 2008 hearing that while he was 
stationed at Long Binh, the camp was attacked by enemy 
soldiers.  During the resulting firefight, the Veteran 
stated, a friend of his who was two bunkers away "got his 
leg shot off."  The Veteran reported that he could hear his 
friend screaming.  The Veteran also reported returning fire 
during the firefight, which he estimates occurred in October 
or November 1971.  The Veteran stated that he was unable to 
recall the name of the wounded soldier.  It appears to the 
Board that this information is sufficiently specific to allow 
further inquiry into whether military records are available 
documenting the event.  Credible supporting evidence that a 
claimed in-service stressor occurred is important in light of 
the specific elements necessary to substantiate a service 
connection claim for PTSD.  See 38 C.F.R. § 3.304(f) (2009).  

The Board notes that the September 2008 remand contained an 
instruction for the agency of original jurisdiction (AOJ) to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly known as the United States Armed 
Services Center for Unit Records Research, or CURR) or any 
other appropriate agency in order to independently verify the 
Veteran's alleged in-service stressful experiences in 
connection with his PTSD claim.  The Board instructed the AOJ 
in particular that the Veteran had already provided 
sufficient information for it to request that JSRRC undertake 
research to verify the occurrence of the firefight at Long 
Binh that occurred in October or November 1971, while the 
Veteran was assigned to the Command Air Company with the 
165th Aviation Group stationed at Long Binh.  

The Board acknowledges that the RO appears to have attempted 
in September 2007 to seek morning reports to verify the 
Veteran's service in the Command Aircraft Company, 165th 
Aviation Group, with JSRRC, but failed to specify that the 
165th Aviation Group was part of the First Aviation Brigade 
stationed at Long Binh.  JSRRC returned a negative response 
to the RO's request in November 2007, indicating that it 
needed a more complete organizational reference for the 
Veteran's identified service.  Thus, on remand, the AOJ was 
instructed that in seeking any relevant records-including 
morning reports-that could substantiate the Veteran's 
claimed stressors, it should specify that during the period 
in question from October 1, 1971, to November 30, 1971, the 
Veteran was stationed at Long Binh with the Command Aircraft 
Company, 165th Aviation Group, First Aviation Brigade.  

The AOJ was further instructed in the September 2008 remand 
to seek any other relevant records that would serve to 
substantiate the Veteran's claimed in-service stressors.  In 
that connection, the Board notes particularly that the AOJ 
was instructed to provide the JSRRC or any other agency with 
a specific description of the Veteran's alleged stressor, his 
complete unit designation as set forth above, and any 
documentation, such as his DD-214 or DA Form 20, that was 
relevant to the claim.  The AOJ was particularly instructed 
to seek confirmation of the firefight in October or November 
1971 in which the Veteran participated and during which his 
friend's leg was "shot off."  It does not appear, however, 
that the AOJ was sufficiently specific in its request.  In 
that connection, the Board notes that the only request for 
information that the AOJ made states, in full:  "Please 
verify between August to November 1971, 165 unit was attacked 
at Long Bingh [sic] once or twice monthly, friend got his leg 
shot off, enemy would come through the water.  At Cam Ranh 
Bay and Long Binh were subject to enemy attacks. Many people 
were wounded."  The response, received in March 2009, was 
merely that "the documents or information requested are not 
a matter of record."  

The Board thus finds that further research must be undertaken 
regarding the Veteran's alleged stressors in order to ensure 
compliance with the Board's instructions in the September 
2008 remand.  See Stegall, 11 Vet. App. at 271; see also Daye 
v. Nicholson, 20 Vet. App. 512, 518 (2006) (noting the 
importance of securing and reviewing a Veteran's unit history 
for possible alternative sources of evidence of combat or 
stressors).  Therefore, on remand, the AOJ must request all 
potentially relevant sources of evidence-to include the 
previously identified morning reports, as well as operational 
reports, unit histories, and organizational reports, and any 
other documentation deemed relevant-from both NPRC and 
JSRRC, as well as from any other agency that may hold records 
relevant to the Veteran's claimed in-service stressors.  In 
all such requests, the AOJ must identify the alleged incident 
and resulting injury to the Veteran's fellow soldier and must 
specify that during the period in question from October 1, 
1971, to November 30, 1971, the Veteran was stationed at Long 
Binh with the Command Aircraft Company, 165th Aviation Group, 
First Aviation Brigade.  Furthermore, the Veteran must be 
notified if the search for corroborating information leads to 
negative results.  Any follow-up action recommended by any 
agency should be taken.

The AOJ is reminded that requiring corroboration of every 
detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the Veteran's participation (e.g., not controvert the 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the Veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a Veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.  

As noted above, the Veteran has claimed service connection 
for a heart disability and for hypertension as secondary to 
his claimed PTSD.  Because any grant of service connection 
for PTSD could affect the Veteran's remaining claims, the 
Board finds that the claims for service connection for a 
heart disability and for hypertension are inextricably 
intertwined with the claim for service connection for PTSD.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As resolution of the 
claim for service connection for PTSD could well impact the 
claims on appeal for secondary service connection, the issues 
should be considered together.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Any necessary development to 
independently verify the alleged stressful 
experiences identified by the Veteran, to 
include contacting JSRRC or other 
appropriate agency, must be undertaken.  
The search must specifically include a 
search for operational reports, unit and 
organizational histories, daily staff 
journals, morning reports, after-action 
reports, combat or command chronologies, 
and casualty records, as appropriate.  In 
all such requests, the AOJ must specify 
that during the period in question from 
October 1, 1971, to November 30, 1971, the 
Veteran was stationed at Long Binh with 
the Command Aircraft Company, 165th 
Aviation Group, First Aviation Brigade.  

Any additional action necessary for 
independent verification of the alleged 
stressors, to include follow-up action 
requested by any contacted entity, must be 
accomplished.  If the search for 
corroborating information leads to 
negative results, this must be documented 
in the claims file and the Veteran must be 
notified of this fact, of the efforts 
taken to obtain the information, and of 
any further action to be taken.

2.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  
If a benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

